Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  145257 & (5)(6)                                                                                       Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  In re:
  The Honorable Bruce U. Morrow                                     SC: 145257
  Judge, 3rd Circuit Court
  Detroit, Michigan
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  motion to seal the record is considered, and it is DENIED as moot. In the absence of a
  stipulation waiving confidentiality, MCR 9.221 applies.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2013                    _________________________________________
           d0205                                                               Clerk